Title: To James Madison from Valentin de Foronda, 3 June 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philadelphia 3. de Junio de 1808.

El 1o. de Febrero tube la honra de escribir à V.S. haciendole presente la reclamacion de Dn. Nemesio de Salcedo, sobre 21.655. pesos 5. rrs. 7. granos, resultantes de los gastos que habia causado la entrada de la Partida del Sor. Pyke, en los Dominios del Rey mi Amo.
El 24 del mismo mes se sirviò V.S. pedirme las Cuentas y las remiti el 22. de Marzo.  Han pasado dos meses y medio, y no tengo contestacion: como debo informar de esto asunto à mi Corte, no puedo menos de pedir à V.S. se sirva darme una respuesta lo antes que sus ocupaciones se lo permitan.  Dios gue. à V.S. ms. as.  B. L. M. de V. S. su mas atento servidor

Valentin de Foronda

